Title: To James Madison from James Simpson, 30 August 1804 (Abstract)
From: Simpson, James
To: Madison, James


30 August 1804, Tangier. No. 81. “My late correspondence with Sidy Muhammed Selawy on subject of His Imperial Majestys wish to send Wheat to Tripoly, having in some particulars become of rather an Interesting nature, I think well to hand you herewith translations of my Letter to him of the 9th Inst., his answer of the 20th. and my reply of the 26h. I was enduced to send him the Letter from Alcayde Hashash referred to in that correspondence, because he says in it—‘grant this Passport and Peace will subsist between us and you.’ Knowing how apt Alcayde Hashash is to hold such Language of himself without authority, I did not mention the circumstance to you, trusting at same time the Minister would have satisfied me he had taken his accustomed liberty on this occasion; but I am sorry to find Selawy speaks much in the same strain as Hashash. It does not appear however that it is intended to press the matter for the present. The arrival of Commodore Barrons Squadron, in my oppinion will prevent that; and enduce this Government to act more circumspectly than it perhaps might have done, had the American Commerce continued without protection on this Coast.
“In No. 79 [10 July 1804] I mentioned that some Saltpetre & Copper were to be shipt at Mogadore on the Frigate Maimona for Algiers, when these Articles were brought in from the Mines it was so reported, but Mr Gwyn in his Letter to me of the first this Month corrects, he says,
“‘It was from misinformation that I wrote you the Emperours Ship here was to load the Copper and Saltpetre for the Algerine, as she came here to load them for HIM Account and is to go when the Wind will permit to Sallé. The Algerine is yet here waiting for a Vessel of his Nation to load his.’
“The fact is two different parcells of these Articles were brought to Mogadore—that belonging to the Emperour was laden on the Maimona and she has arrived at Sallé with them; but in place of proceeding to the Mediterranean, as was at first intended, we learn by Letters received yesterday from thence they have been transhipt to a Schooner belonging to the Emperour. On the 14h. Inst. a Messenger arrived at Tangier from the Minister with a Letter for the Consuls, desiring Passports for this same Vessel to go from Sallé to Tunis with Pilgrims, but no mention was made of any Cargo; whether the Resolution to put the Articles out of the Frigate to her was subsequent to that application I cannot say, but altho’ the Vessel is no doubt bound to Tunis with about forty Pilgrims, it apears to me extremely probable, the ultimate destination of the Copper and Saltpetre is Tripoly. That of the Emperours three Ships for the Mediterranean I also now perfectly believe was on some Scheme of giving assistance to Tripoly, for I am satisfied it is Muley Solimans wish to do so if he could, and I fear we shall henceforward find that he will only be restrained from it, by knowing a sufficient force is at hand to prevent it; we shall see what Sidy Muhammed Selawy will say in answer to my remarks on subject of the War with that State.
“The Meshouda lays at Larach notwithstanding these appearances, without ever having had any repair since she entered that River in October last.
“Whilst my duty compells me to hold forth to Government these powerful reasons for looking to the conduct of Muley Soliman with a Jealous Eye, still so long as no overt act of hostility is commited or the honour of the Flag assailed, I shall consider it incumbent on me for the benefit of Commerce to cherish Friendship with this Country; in fact this last consideration in such a charge as mine I believe should be the predominant object.
“The issue of the late Negotiation with the Batavian Consul was a demand of a yearly Tribute of Twenty thousand dollars, with an extra Present the first year of complete Cloathing for One thousand Soldiers and Stores for the equipment of two Cruizers. These Conditions of Peace have been transmitted to Holland and if not accorded with the Consul has been told he must retire and his Nation to be considered as no longer in Peace with Muley Soliman.
“You will see Sidy Muhammed Selawy handed the Presidents Letter to the Emperour—no reply has been sent. Commodore Barron left the Frigates Congress and Essex on this Station, and I am satisfied it was a wise determination.”
